Citation Nr: 0803999	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher disability rating for post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling from December 17, 2003, and 50 percent disabling 
prior to that date.

2.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left fifth metacarpal, with 
deformities.

3.  Entitlement to a compensable disability rating for 
callous of the left first metacarpal.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability and if so, whether the 
reopened claim should be granted.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and if so, whether the reopened claim should be 
granted.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1969, and from May 1992 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In an April 2004 decision, a Decision Review Officer 
increased the veteran's disability rating for PTSD from 30 
percent to 50 percent, effective December 10, 2001.  In 
November 2004, a rating decision increased the veteran's 
disability rating for PTSD from 50 percent to 70 percent, 
effective December 17, 2003.  He was also granted entitlement 
to a total disability rating based on individual 
unemployability, effective December 17, 2003.

In November 2007, the Board informed the veteran that his 
appointed representative, Richard A. LaPointe, had advised VA 
that he is retiring from the practice of law.  Therefore, he 
is no longer recognized by the Board as the veteran's 
representative.  In a November 2007 letter, the Board 
informed the veteran of this and of his options for 
representation.  He was also informed that if he did not 
respond within 30 days, the Board would assume that he did 
not desire representation.  The veteran has not responded to 
this letter.

Although the RO determined in the April 2004 statement of the 
case that new and material evidence had been submitted to 
reopen the appellant's claims for service connection for 
bilateral hearing loss disability and for tinnitus, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen these claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  For the period from December 10, 2001, to the present, 
the veteran's PTSD has been manifested by occupational and 
social impairment that most nearly approximates deficiencies 
in most areas.

2.  The veteran's residuals of a left fifth metacarpal are 
manifested by limitation of motion of the left 5th finger.  

3.  A callous formation at the left first metacarpal is not 
present.

4.  The veteran's claims for entitlement to service 
connection for a bilateral hearing loss disability and 
tinnitus were denied in an October 2000 Board decision.

5.  The evidence received since the October 2000 Board 
decision is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim for 
service connection for tinnitus or the claim for service 
connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not 
higher, for PTSD are met for the period from December 10, 
2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a compensable disability rating for 
residuals of a fractured left fifth metacarpal are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5223, 5227, 5230 (2007).

3.  The criteria for a compensable rating for callous 
formation at the left first metacarpal are not met.  
38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7804, 7819 (2002).

4.  New and material evidence has not been received to reopen 
a claim seeking service connection for a bilateral hearing 
loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

5.  New and material evidence has not been received to reopen 
a claim seeking service connection for tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession and notice concerning the disability-rating and 
effective-date elements of the claims, by letter mailed in 
February 2007 as to the increased rating claims, and by 
letter mailed in May 2007 as to the claims to reopen.  

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent 
compliant notice was provided in the May 2007 letter.

Although the required notice was not sent until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, as have records pertaining to the award of 
benefits by the Social Security Administration (SSA).  The 
veteran has been afforded multiple VA examinations in 
response to his claims for increased ratings.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.

Increased Ratings Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§§ 3.321(a), 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2007) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2007) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2007) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.45 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

A.  Left Hand Disorders

An August 1991 rating decision granted service connection 
with non-compensable ratings for the left hand finger 
disorders here on appeal.  The veteran is currently assigned 
a non-compensable rating for fracture residuals of the left 
fifth (little finger) metacarpal with deformities, under 
Diagnostic Code 5227.  The veteran is also currently assigned 
a non-compensable rating for callous formation of the left 
first (thumb) metacarpal, under Diagnostic Code 7819.  No 
other fingers are service connected.  The veteran is right-
hand dominant.

During the pendency of this appeal, rating criteria for 
evaluating skin disabilities were revised, effective August 
30, 2002.  The Board further notes that during the pendency 
of this appeal, the criteria for evaluating ankylosis and 
limitation of motion of digits of the hands were revised, 
effective August 26, 2002. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the current or former criteria, limitation of motion, 
favorable ankylosis or unfavorable ankylosis of the fifth 
finger of the dominant or minor hand is considered 
noncompensably disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 
5230 (2007).  Under the former criteria, extremely 
unfavorable ankylosis of the fifth finger was to be rated as 
an amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2002). 

The evidence shows that the veteran's primary symptomatology 
consists of limitation of motion and pain associated with 
motion of the fifth finger.  The May 2002 VA examination 
disclosed that the veteran was unable to move his left little 
finger to touch his ring finger when he closed his fingers 
together.  Diagnostic Code 5227 applies to ankylosis 
(complete bony fixation) of the ring or little finger (fourth 
and fifth digits).  As noted above, it provides that even 
unfavorable ankylosis of the little finger does not warrant a 
compensable rating.  Under both the current and former 
criteria there is simply no basis for assigning a compensable 
rating for limitation of motion or unfavorable ankylosis of 
the left fifth finger alone.  Although extremely unfavorable 
ankylosis is to be rated as an amputation and would warrant a 
compensable rating, such is clearly not shown in this case.

The Board has considered whether there is any other schedular 
basis to grant a compensable rating for the residuals of a 
fracture of the left fifth metacarpal.  In particular, the 
Board has considered a note under the current version of 
Diagnostic Code 5227 which provides for consideration of 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  For the period since August 
26, 2002, however, there is no finding or indication that the 
veteran's left fifth metacarpal fracture residuals have 
caused limitation of motion or functional interference with 
other digits or the left hand overall.  

The May 2002 examiner noted that the veteran is able to touch 
his thumb to all fingers.  On examination in May 2002, the 
veteran was able to touch his fingers to the palm of his 
hand, albeit with difficulty, and he had no trouble making a 
fist.  In any event, no significant abnormality of the bone, 
joint or soft tissue structure of the left hand was found.  
At the June 2007 examination, no functional residuals from a 
fracture of the left fifth metacarpal were found.  Functional 
impairments of any kind were deemed absent.  

2002 and 2007 versions of 38 C.F.R. § 4.71a, Diagnostic Code 
5156 provide a 10 percent rating for amputation of the fifth 
digit without metacarpal resection, at the proximal 
interphalangeal joint, or proximal thereto.  However, in this 
case, the evidence clearly establishes that the veteran's 
fifth digit has not been amputated and that the functional 
impairment associated with the disability is not comparable 
to that of an amputation.

No degenerative changes have been noted on either 
examination.  While there does not appear to be X-ray 
evidence of arthritis, as required under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007), the Board simply notes that for 
a 10 percent rating under that code on the basis of X-ray 
evidence of arthritis, such arthritis must involve either a 
major joint or group of minor joints.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  As there is no such evidence, a 10 
percent rating would not be warranted on the basis of 
arthritis.

In sum, this disability is properly evaluated as 
noncompensably disabling under the schedular criteria.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); 
Francisco, at 58.

The veteran is also seeking a compensable rating for a 
callous formation at the left first metacarpal.

Under the former criteria for rating skin disabilities, scars 
warranted a 10 percent evaluation if they were superficial, 
poorly nourished, with repeated ulceration.  See 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  Scars also merited a 10 
percent rating if they were superficial, tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars could also be rated on 
limitation of motion of the affected part under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  A 10 percent rating 
was also warranted for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent disability rating was warranted for exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

A May 2002 VA examination disclosed an exostosis on the 
dorsal surface of the left hand.  Palpation of the hand 
caused pain at the site of the exostosis.  The examination 
did not disclose any callus formation.  Similarly, no callus 
formation on the left hand was found on a VA examination in 
June 2007.  The Board notes that the record does not reflect 
that the veteran has been granted service connection for the 
exostosis.  In addition, although he has been granted service 
connection for a callus at the first metacarpal of the left 
hand, the callus is no longer present.  Accordingly, it does 
not warrant a compensable rating.  

B.  PTSD

The veteran was awarded entitlement to service connection for 
PTSD in a December 1998 rating decision and assigned a 30 
percent disability rating, effective March 5, 1998.  VA 
received his current claim for an increased rating on 
December 10, 2001.  During the pendency of this claim, the RO 
granted an increased rating of 50 percent, effective December 
10, 2001, and 70 percent, effective December 17, 2003.  The 
70 percent disability rating for PTSD remains in effect to 
this date.

A 50 percent evaluation is warranted for PTSD if it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective  
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Following its review of the record, the Board has concluded 
that an increased rating of 70 percent is in order for the 
period from December 10, 2001, the date of filing an 
increased rating claim.  The pertinent evidence includes VA 
treatment records from August 1999 onward.  The veteran was 
afforded a VA examination to determine the degree of severity 
of his PTSD in May 2002.  In this regard, psychosocial 
history since the previous VA examination in 1998 included 
arrests for assault and battery, impersonating a police 
officer, and trespassing, as well as being stopped by state 
police for failure to pay at a turnpike toll booth.  

At the May 2002 examination, the veteran also reported not 
having been able to work for about two years as a result of 
an inability to sleep.  He also reported estrangement from 
his 28-year-old daughter for about a year and a half after 
she witnessed him screaming while talking over the phone to a 
customer-service representative of a credit card company.  
Further, he reported being in the process of breaking up with 
his current girlfriend as a result of his PTSD symptoms.  
Although he reported difficulty trusting people, he also 
reported that he had three friends that he did trust.  He 
denied any history of physically assaulting others (the 
assault and battery charge whose existence he volunteered had 
entailed dumping his drink onto the cigarette of a fellow 
restaurant patron, and cursing when ordered to leave), and 
also denied any suicide attempts.  On examination, he did, 
however, report occasional suicidal and homicidal thoughts.  
Additionally, he reported feeling depressed and anxious all 
the time.  Impulse control was found to be unstable as 
described above.  At the same time, he was found to have no 
problems with routine responsibilities of self-care.  
Impairment in thought process or communication, persistent 
delusions or hallucinations, inappropriate behavior, 
disorientation to time or place, and memory loss were found 
to be absent.  No Global Assessment of Functioning (GAF) 
score was reported.  

The Board finds that the evidence of suicidal ideation, near-
continuous depression, impaired impulse control with 
unprovoked irritability, and documented difficulty adapting 
to stressful circumstances and establishing and maintaining 
effective relationships merit a disability evaluation in 
excess of 50 percent.  The Board finds that the record 
adequately establishes that the social and occupational 
impairment from the veteran's PTSD during the period of this 
claim prior to December 17, 2003, more nearly approximated 
deficiencies in most areas than reduced reliability and 
productivity.  Accordingly, a disability rating of 70 percent 
is warranted for the period of this claim prior to December 
17, 2003.

The Board has also determined that a rating in excess of 70 
percent is not in order for any portion of this claim.  The 
pertinent evidence of record includes voluminous VA treatment 
records, the May 2002 VA examination report discussed above, 
and a June 2007 VA examination report.  The Board notes that 
with the possible exception of intermittent inability to 
perform activities of daily living, such as maintaining 
personal hygiene, the medical evidence shows that the 
veteran's PTSD has not been productive of any of the symptoms 
associated with a 100 percent rating.  In addition, although 
he is now unemployed, the record reflects that this is due to 
other medical problems in addition to his mental disorder, 
and he had been able to maintain long-term employment in the 
insurance industry and as a pilot despite his PTSD 
symptomatology.  At the June 2007 VA examination, the veteran 
reported having reconciled with his daughter, who now came 
along with her young son to his home for dinner once a week.  
He did report having "run off" a lot of his friends due to 
his anger and irritability, although he also reported having 
"somewhat patched up" a relationship with one of these 
friends.  Although he continued to report anger outbursts and 
thoughts of harming others he denied assaultive behavior 
since the last evaluation.  Finally the veteran's GAF score 
as reported in a December 2003 intake assessment was 45, 
indicating the presence of serious symptoms.  See Richard v.  
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND  
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
47).  Thus, in view of the foregoing, it is clear that the 
social and occupational impairment from the veteran's PTSD 
does not more nearly approximate total than deficiencies in 
most areas.  Accordingly, a rating in excess of 70 percent is 
not in order for this disability for any time period here on 
appeal.  

C.  Extra-Schedular Consideration

The Board has also considered whether the increased rating 
claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2006).  The 
record reflects that the veteran has not required frequent 
hospitalizations for his service-connected PTSD or left hand 
disorders and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not warranted.

Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Analysis

Service connection for a bilateral hearing loss disability 
and tinnitus was denied in an unappealed October 2000 Board 
decision based on the Board's determinations that neither 
disability was present in service or etiologically related to 
service and that hearing loss disability was not manifested 
within one year of the veteran's discharge from service.

The veteran's claims to reopen were received in July 2002.

The Board notes that evidence added to the record, and 
specifically the November 2001 VA audiological evaluation 
report, shows that the veteran has a bilateral hearing loss 
disability for VA compensation purposes, but evidence showing 
the presence of bilateral hearing loss disability more than 
one year after the veteran's discharge from service was 
previously of record.  None of the medical evidence of record 
suggests that tinnitus was present in service, that hearing 
loss disability was present within one year after the 
veteran's discharge from service, or that either claimed 
disability is etiologically related to service.  Accordingly, 
none of the medical evidence added to the record is 
sufficient to establish a reasonable possibility of 
substantiating either claim.  The veteran's own statements 
have been added to the record, but they are essentially 
similar to statements previously of record.  Moreover, they 
are insufficient to establish a reasonable possibility of 
substantiating either claim because lay persons are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Accordingly, the Board concludes that new and 
material evidence has not been presented to reopen either of 
these claims.



							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the veteran's PTSD warrants 
a 70 percent rating, but not higher, throughout the period of 
this claim, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of  monetary 
benefits.

Entitlement to a compensable rating for residuals of a 
fracture of the left fifth metacarpal is denied.

Entitlement to a compensable rating for callous formation at 
the left first metacarpal is denied.

Reopening of the claim of entitlement to service connection 
for bilateral hearing loss disability is denied.

Reopening of the claim of entitlement to service connection 
for tinnitus is denied.




_____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


